September 11, 2013 BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund Supplement to Prospectus dated December 31, 2012 The following information supplements and supersedes any contrary information contained in the sections of the fund's prospectus entitled "Fund Summary – BNY Mellon Asset Allocation Fund – Principal Investment Strategy," "– Principal Risks" and "– Portfolio Management," and "Fund Details – BNY Mellon Asset Allocation Fund," "– Investment Risks and Other Potential Risks" and "– Management": Effective on or about October 21, 2013 (the "Effective Date"), BNY Mellon Fund Advisers, a division of The Dreyfus Corporation ("Dreyfus"), will implement changes to the investment strategy of the portion of the large cap equities asset class of BNY Mellon Asset Allocation Fund that is invested directly in large cap equity securities.
